DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/26/2022.
Claims 1-15 and 21-25 are pending. Claims 16-20 are cancelled. Claims 21-25 are new. Claims 1, 11 and 21 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020, 10/8/2021 and 5/17/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20, which have been canceled, were drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a second side [of the first material layer]” in lines 2-3  of the claim, however “a second side [of the first material layer]” element was already introduced earlier in line 4 of claim 21, which claim 22 depends from, and thereby it is unclear whether the “a second side [of the first material layer]” in lines 2-3 of the claim is directed to that same element and therefore should be properly amended to "the second side [of the first material layer]” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0006194 A1, hereinafter “Lin”).
Regarding independent claim 1, Lin discloses a method comprising: 
forming a set of through-vias 501 (“conductive pillars”- ¶0023) in a substrate (i.e., the collective stack of layers as shown in Fig. 5), the set of through-vias 501 partially penetrating a thickness of the substrate (see Fig. 5); 
forming first connectors 503 (“solder layers”- ¶0024) over the set of through-vias 501 on a first side of the substrate (see Fig. 5); 
singulating a first die 801 (“die”- ¶0029) from the substrate (¶0028) (see Fig. 8); 
attaching a first side of the first die 801 to a carrier 901 (“carrier”- ¶0030) (see Fig. 12); 
laterally encapsulating the first die 801 in a first encapsulant 1301 (“encapsulant”- ¶0034) (see Fig. 13);
 thinning a second side of the first die 801 to expose the set of through-vias 501 (¶0035) (see Fig. 14); 
forming second connectors 1509 (“connectors”- ¶0040) over the set of through-vias 501 on the second side of the first die 801, the second side opposite the first side (see Fig. 15); 
bonding a device die 1901 (“workpiece... die”- ¶0047) to the second connectors 1509 (see Fig. 19A); and 
cutting through the first encapsulant 1301 to singulate the first die 801 and the device die 1901 into a package (¶0047) (see Fig. 19A), since it is noted in paragraph [0047] that workpiece 1901 can be bonded to package 1801A first and then the dicing process as shown in Figure 18A can take place which would result in the package shown in Figure 19A.
Regarding claim 2, Lin discloses wherein the first die 801 is one of a plurality of dies 801 of the substrate, further comprising: 
testing the plurality of dies 801 (¶0026); 
determining that the first die 801 passes the testing (¶0026); and 
retaining the first die 801 and discarding one or more rejected dies of the plurality of dies, since only known good dies are further processed and thereby any non-good die would not be used and can be considered discarded from the manufacturing process (¶0026).
Regarding claim 3, Lin discloses wherein the testing the plurality of dies 801 is performed prior to singulating the first die 801 from the substrate (¶0026).
Regarding claim 4, Lin discloses the method further comprising: 
forming a first interconnect 1501 (“redistribution structure”- ¶0036) over the set of through-vias 501, the first interconnect 1501 interposed between the set of through-vias 501 and the second connectors 1509, the first interconnect 1501 having an interface with the first encapsulant 1301 (see Fig. 15).
Regarding claim 8, Lin discloses the method further comprising: 
bonding multiple device dies, since 1901 can contain multiple dies (¶0047), to the second connectors 1509, wherein after cutting through the first encapsulant 1301 to singulate the first die 801 and the device die 1901 into the package, the package comprises multiple device dies (see Fig. 19A).
Regarding independent claim 21, Lin discloses a method comprising: 
mounting a first die 801 (“die”- ¶0029) to a carrier 901 (“carrier”- ¶0030), the first die 801 including a first set of vias 501 (“conductive pillars”- ¶0023) embedded in a first material layer 701 (“protective layer”- ¶0026), the first set of vias 501 having a width which expands from a first side of the first material layer 701 toward a second side of the first material layer 701 (see Figs. 8 and 12); 
laterally encapsulating the first die 801 in a first encapsulant 1301 (“encapsulant”- ¶0034) (see Fig. 13); 
thinning the first encapsulant 1301 and the first material layer 701 to expose the first set of vias 501 (¶0035) (see Fig. 14);  
forming a first set of connectors 1607 (“structures”- ¶0042) disposed over the first side of the first material layer 701 (see Fig. 16A); 
coupling a first semiconductor device (i.e., the stack of dies of 1901 shown in Fig. 19A- ¶0047) to the first set of connectors 1607 (see Fig. 19A); and 
depositing a second encapsulant (i.e., the layer encapsulating the stack of dies of 1901 shown in Fig. 19A) to laterally surround the first semiconductor device (see Fig. 19A).
Regarding claim 22, Lin discloses the method further comprising: 
removing the carrier 901 and forming a second set of connectors 1509 (“connectors”- ¶0040) disposed under a second side of the first material layer 701 (see Figs. 15-16A).
Regarding claim 23, Lin discloses the method further comprising: 
forming a first interconnect 1903/1905 (collectively 1903 “connectors” and 1905 “underfill”- ¶0048) over the first set of vias 501 and first encapsulant 1301, the first semiconductor device coupled to the first interconnect 1903/1905  (see Fig. 19A); and 
cutting along a first side of the first die 801 to release the first die 801, a portion of the first encapsulant 1301 remaining on a sidewall of the first material layer 701 (¶0046) (see Fig. 18A).
Regarding claim 24, Lin discloses wherein a portion of the first interconnect 1903/1905 is interposed between the first encapsulant 1301 and the second encapsulant (see Fig. 19A).
Regarding claim 25, Lin discloses further a portion of the first semiconductor device overlaps the first encapsulant 1301 (see Fig. 19A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wark et al. (US 2001/0054771 A1, hereinafter “Wark”).
Regarding claim 9, Lin discloses wherein the second connectors 1509 are conductive bumps formed at the bottom of the package (¶0040) (see Fig. 19A).
Lin does not expressly disclose the method further comprising: attaching the package to another substrate to form a flip chip package.
Wark discloses wherein conductive bumps are used to attach to another substrate to form a flip chip package (¶0004).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin such that the method further comprises attaching the package via the conductive bumps to another substrate to form a flip chip package as taught by Wark for the purpose of utilizing a suitable and common application of utilizing the conductive bumps of the package (Wark ¶0004).
Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 (which claim 6 depends from), the prior art of record including Line, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising:  attaching a first side of a second die to the carrier, wherein the first interconnect has an interface with the second die, wherein following cutting through the first encapsulant to singulate the first die and the device die into the package, the package comprises the second die”.
Regarding claim 7, the prior art of record including Line, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: attaching the package to another carrier; forming a redistribution structure over the package; forming third connectors over the redistribution structure; and singulating the package and the redistribution structure into an integrated fan out package”.
Regarding claim 10, the prior art of record including Line, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: attaching the package to an interposer wafer; bonding the interposer wafer to another substrate; and singulating the interposer wafer, the another substrate, and the package into a chip on wafer on substrate package”.
Claims 11-15 are allowed.
Regarding independent claim 11, Lin discloses a method comprising: 
forming first connectors 503 (“solder layers”- ¶0024) of a first die 801 (“die”- ¶0029, specifically the right 801) of a first substrate (i.e., the collective stack of layers as shown in Fig. 5) and a second die 801 (“die”- ¶0029, specifically the left 801) of the first substrate (see Figs. 7-8); 
determining the first die 801 and the second die 801 to pass a testing (¶0026); 
separating the first die 801 of the first substrate from the second die 801 of the first substrate (¶0028) (see Fig. 8); 
attaching a second side of the first die 801 and a first side of the second die 801 to a carrier 901 (“carrier”- ¶0030), the second side of the first die 801 and the first side of the second die 801 comprising the first connectors 503 (see Fig. 12); 
filling a gap between the first die 801 and the second die 801 with a gap filling material 1301 (“encapsulant”- ¶0034), the gap filling material 1301 surrounding the first die 801 and the second die 801 (see Fig. 13); 
thinning the second side of the first die 801 to expose a first set of via structures 501 (“conductive pillars”- ¶0023) (¶0035) (see Fig. 14); 
forming an interconnect 1501 (“redistribution structure”- ¶0036) over the first set of via structures 501 (see Fig. 15); 
electrically coupling one or more device dies 1901 (“workpiece... die”- ¶0047) to the interconnect 1501 (see Fig. 19A); and 
cutting through the gap filling material 1301 to singulate the first die 801 and the second die 801 from other dies embedded in the gap filling material 1301 to form a first package (¶0047) (see Fig. 19A), since it is noted in paragraph [0047] that workpiece 1901 can be bonded to package 1801A first and then the dicing process as shown in Figure 18A can take place which would result in the package shown in Figure 19A.
Lin does not expressly disclose testing, by first connectors, a first die of a first substrate and a second die of the first substrate and attaching a first side of the first die and a first side of the second die to a carrier, the first side of the first die and the first side of the second die comprising the first connectors.
Thus regarding independent claim 11, the claim is allowed, because the prior art of record including Lin, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “testing, by first connectors, a first die of a first substrate and a second die of the first substrate” and “attaching a first side of the first die and a first side of the second die to a carrier, the first side of the first die and the first side of the second die comprising the first connectors”.
Claims 12-15 are allowed as being dependent on allowed claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatano et al. (US 2007/0287265 A1), which discloses a method of singulating a first die and a second die, each of the first die and the second die comprising through-vias therein and then packaging the first die and the second die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895